Citation Nr: 1009085	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-11 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of sigmoid 
colon carcinoma, status post sigmoid colectomy and partial 
cystectomy of the bladder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to 
January 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In pertinent part of the August 2007 
decision the RO denied service connection for residuals of 
sigmoid colon carcinoma, status post sigmoid colectomy and 
partial cystectomy of the bladder.

In January 2010 the Veteran testified by video-conference 
before the undersigned Veterans Law Judge.  After the hearing 
the Veteran submitted	 additional medical evidence with a 
waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The preponderance of the evidence of record supports a 
finding that the Veteran's residuals of sigmoid colon 
carcinoma, status post sigmoid colectomy and partial 
cystectomy of the bladder was first manifested during active 
military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of sigmoid colon carcinoma, status post sigmoid 
colectomy and partial cystectomy of the bladder have been 
met.  38 U.S.C. §§ 1110, 1131, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken herein below is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's service treatment 
records, private treatment records, and testimony and by 
granting the Veteran the benefit of the doubt the Board finds 
that the preponderance of the evidence is for a grant of 
service connection for residuals of sigmoid colon carcinoma, 
status post sigmoid colectomy and partial cystectomy of the 
bladder.  The Veteran's service treatment records were silent 
for any treatment to her colon or any diagnosis of colon 
cancer during service.  The Board notes that her separation 
examination is not of record.  However, she testified that 
though she did not seek treatment during service she did have 
symptoms during service.  She did not seek treatment because 
she thought that her stomach problems were the result of her 
two deployments in three years and the environment that she 
was in.  However, her symptoms continued after her military 
service.  

The Veteran's post-service records revealed that after her 22 
years of military service she was separated from the military 
in January 2005 and in March 2006 she reported some 
hypogastric pain.  In May 2006 she had a colonoscopy that 
revealed the diagnosis of malignant appearing mass lesion in 
the proximal sigmoid colon that caused subtotal obstruction 
and an inability to complete the colonoscopy.  In June 2006 
she underwent a sigmoid colectomy and was diagnosed with 
carcinoma of the colon.  

In August 2008 the Veteran's private physician stated that he 
began seeing the Veteran in June 2006 for abdominal pain.  
After her abdominal pain work-up showed an inflammatory, 
malignant appearing mass in the colon she underwent colectomy 
for colon carcinoma.  He stated that based on the natural 
history of colon cancer that it was very well likely that her 
malignant growth had been in her colon, though undetected, 
for quite some time, probably as long as a year or two prior 
to her actual diagnosis of malignancy.  He stated that 
natural progression of colon malignancy from a normal mucosa 
to malignant growth was somewhere in a three to five year 
widow.  He opined that based on that natural history of colon 
malignancy it was reasonable to assume that, prior to her 
discharge, she did in fact have colon malignancy.  He stated 
that if she had undergone a colonoscopy in the military she 
would have been diagnosed with a malignancy or in fact if she 
stayed in for an additional six months or whatever the time 
differential between her discharge and her abnormal CT scan 
was she would have been diagnosed with colon malignancy.  

The Board finds that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between her military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, 
the Board finds that between her testimony and the August 
2008 private opinion the Veteran established an etiological 
relationship between residuals of sigmoid colon carcinoma and 
her extensive service; additionally, there is no medical 
evidence of records that rebuts the Veteran's etiological 
connection between her residuals of sigmoid colon carcinoma 
and her military service.  A claimant is entitled to service 
connection where she submits supportable competent evidence 
of in-service nexus that is not rebutted by other medical 
opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 
(1991).  

The August 2008 opinion stated that based on the natural 
history of colon cancer it was reasonable to assume that the 
Veteran had colon malignancy prior to her discharge.  The 
Veteran's testimony supports this by stating that she had 
abdominal pain prior to her discharge, which was only 15 
months prior to her seeking treatment and 17 months prior to 
her diagnosis.  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  
In addition, the Board notes that a layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Competent lay evidence is evidence provided by a person who 
has personal knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, 
the Board finds that the Veteran's testimony is competent in 
regards to her in-service abdominal pain and that it 
continued after her military service until her diagnosis.  In 
addition, the Board finds that the Veteran's testimony is 
corroborated by the August 2008 private opinion and that 
there is no medical evidence of record that refutes these 
assertions. 

After careful review of the record, and in giving 
considerable weight to the Veteran's credible statements and 
the findings shown on private and VA treatment records, and 
giving the benefit of any doubt to the Veteran, the Board 
finds the evidence for and against the claim to be at least 
in approximate balance.  Under such circumstances, resolution 
of all reasonable doubt shall be in the Veteran's favor.  
Consequently, the Board concludes that service connection for 
residuals of sigmoid colon carcinoma, status post sigmoid 
colectomy and partial cystectomy of the bladder is warranted.

ORDER

Service connection for residuals of sigmoid colon carcinoma, 
status post sigmoid colectomy and partial cystectomy of the 
bladder is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


